Citation Nr: 0122371	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  99-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for anisometropia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the White River Junction RO, which denied 
service connection for anisometropia.  The case was before 
the Board in September 2000, when it was remanded for 
additional development.


REMAND

The veteran contends that he has anisometropia as a result of 
a right eye injury when he fell and hit a soldier marching in 
front of him while in the service.  Alternatively, the 
veteran contends that his anisometropia is secondary to his 
service-connected fracture of the right zygomatic arch.  
Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the National Personnel Records 
Center (NPRC).  In cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  "VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence."  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  In this regard, the 
record reveals that the veteran has not been advised that he 
may present evidence to substitute for the absent service 
medical records.

The Department of Veterans Affairs adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in fire-related cases.  A non-exhaustive list of 
documents follows which may be substituted for service 
medical records in this case: statements from service medical 
personnel, "buddy" certificates or affidavits, state or 
local accident and police reports, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) and 4.29(b) (October 6, 1993) previously 
numbered as 4.06 and 4.07.

Applicable regulations provide that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted during active military 
service.  38 C.F.R. §§ 3.303(a) (2000).  Regulations also 
provide that service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Board further notes that, while the provisions of 
38 C.F.R. § 3.310(a) speak in terms of proximate causation of 
disability due to service-connected disease or injury, 
consideration of possible aggravation must also be 
undertaken.  Even if a definite opinion of no proximate cause 
is provided, there are nevertheless instances when a non-
service-connected disorder may be aggravated by a service-
connected disability.  In such instances, a claimant is to 
"be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Therefore, while the Board recognizes that the VA examiner, 
by addendum dated April 2001, expressed an opinion as to 
whether the veteran's anisometropia was caused by the 
veteran's service-connected residuals of a fractured right 
zygomatic arch, the Board deems it necessary to obtain an 
opinion as to whether the veteran's anisometropia was 
aggravated by the veteran's service-connected residuals of a 
right zygomatic arch fracture.  In addition, it appears that 
the veteran is raising the issue of direct service connection 
as indicated in his May 1996 claim.  Therefore, upon remand, 
the Board also deems it necessary to obtain a medical opinion 
as to whether the veteran's anisometropia was incurred during 
service.

The veteran is hereby notified of the consequences for any 
failure to report for a Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  
(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (2000).

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Implementing regulations have also been issued as found in 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

Because of the change in the criteria brought about by the 
VCAA and implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA and implementing 
regulations, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should advise the veteran that 
he may submit alternate forms of evidence 
as a substitute for his service medical 
records including, but not limited to, 
statements from service medical personnel, 
"buddy" certificates or affidavits, state 
or local accident and police reports, 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom a 
veteran may have been treated, especially 
soon after discharge, letters written 
during service, photographs taken during 
service, pharmacy prescription records and 
insurance examinations.

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his eye 
disability since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
All records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  Thereafter, once all outstanding 
treatment records have been associated 
with the claims file, the RO should 
schedule the veteran for a VA 
ophthalmology examination in order to 
ascertain the date of onset and etiology 
of anisometropia.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand in conjunction with 
this examination and answer the questions 
posed below.  Reasons and bases for all 
answers should be given.  The answers 
should incorporate any italicized 
standard of proof and should be numbered 
to correspond with the numbers below.

I.  Is the veteran's anisometropia a 
congenital or developmental 
condition or an acquired one?

II.  Is it at least as likely as not 
that any currently diagnosed 
anisometropia had its onset in the 
veteran's military service or is 
otherwise related to an incident of 
service?  If the disability did not 
have its onset in service, when was 
it first manifest?

III.  Whether it is at least as 
likely as not that any currently 
diagnosed anisometropia is 
proximately due to or the result of 
the service-connected residuals of a 
right zygomatic arch fracture?

IV.  Whether it is at least as 
likely as not that the veteran's 
residuals of a right zygomatic arch 
fracture caused any worsening of any 
currently diagnosed anisometropia; 
and, if so, the degree of disability 
caused by this worsening should be 
quantified to the extent feasible.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  This should include the 
address to which the notice was sent.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations have been complied with, the 
RO should readjudicate the veteran's 
claims for both direct and secondary 
service connection on the basis of all 
evidence of record and all applicable laws 
and regulations, to include 38 C.F.R. 
§§ 3.303, 3.310, and Allen, supra.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




